NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ZULEMA O'CONNOR,                 )
                                 )
           Appellant,            )
                                 )
v.                               )                     Case No.    2D14-3690
                                 )
THOMAS O'CONNOR,                 )
                                 )
           Appellee.             )
________________________________ )

Opinion filed October 30, 2015.

Appeal from the Circuit Court for
Hillsborough County; Matthew C.
Lucas, Judge.

Zulema O'Connor, pro se.

James R. Kramer, Tampa, for
Appellee.



PER CURIAM.


              Zulema O'Connor appeals from the final judgment dissolving her marriage

to Thomas O'Connor. She challenges various aspects of the final judgment that pertain

to the marital home, equitable distribution, time-sharing, child support, and alimony.

There is no transcript of the final hearing in the record, but the record contains

"FINDINGS OF FACT AND CONCLUSIONS OF LAW FROM MAY 14, 2014, TRIAL."
              In the absence of a transcript, the trial court's factual findings are

presumed correct, and our review is limited to errors apparent on the face of the

judgment. See Mobley v. Mobley, 18 So. 3d 724, 725 (Fla. 2d DCA 2009) (holding that

in the absence of a hearing transcript, an appellate court is limited to correcting errors of

law apparent on the face of the judgment). Because we find no error in the trial court's

rulings, we affirm. However, the parties acknowledge that a discrepancy exists between

paragraphs nine and twenty-five of the final judgment concerning the child support

award. Therefore, we remand to the trial court for correction of the apparent scrivener's

error by amended final judgment. See Mitchell v. Mitchell, 841 So. 2d 564, 568 (Fla. 2d

DCA 2003).

              Affirmed; remanded for correction of judgment.




KELLY, MORRIS, and BLACK, JJ., Concur.




                                            -2-